
	
		II
		111th CONGRESS
		2d Session
		S. 3745
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to require the Secretary of Agriculture in the case of low-income States to use
		  95 percent of the national average nonmetropolitan median income for purposes
		  of determining the eligibility of communities in the States for certain rural
		  development funding.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Infrastructure Improvement Act
			 of 2010.
		2.Median income
			 requirement adjustmentSection
			 306 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926) is
			 amended by inserting after subsection (b) the following:
			
				(c)Median income
				requirement adjustment
					(1)In
				generalIf the Secretary
				applies a median income requirement to communities for purposes of determining
				eligibility for the community facilities programs and water, waste disposal,
				and wastewater programs authorized under this section and sections 306A, 306C,
				306D, and 306E, in the case of a State for which the State nonmetropolitan
				median income is equal to or less than 90 percent of the national average
				nonmetropolitan median income, the Secretary shall use an amount equal to 95
				percent of the national average nonmetropolitan median income in applying the
				median income requirement for any community in the State.
					(2)Termination of
				authorityThe authority
				provided by paragraph (1) terminates on September 30,
				2012
					.
		
